Citation Nr: 0015468	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Crohn's Disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


REMAND

The veteran served on active duty from March 1982 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

This case was the subject of an August 1996 hearing before 
the undersigned Board member.  Also, this case was the 
subject of a joint motion for remand of a January 1997 Board 
decision.  In March 1998, the United States Court of Appeals 
for Veterans Claims (Court) granted the motion and vacated 
the Board's January 1997 decision.  In August 1998, the Board 
remanded the case for development in compliance with the 
Court's order.  

As part of the remand instructions, the veteran was to be 
examined by a specialist.  From a review of the record, it 
appears that the veteran was examined by, at most, a 
physician's assistant.  The examiner was requested to 
indicate, in the opinion, whether the claims folder had been 
reviewed.  Based on statements made by the examiner, and his 
failure to comment on Dr. Ming's October 1998 statement, it 
does not appear that the claims folder was reviewed by the 
examiner.  In Stegall v. West, 11 Vet App 268 (1998), United 
States Court of Appeals for Veterans Claims (Court) held that 
"...a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders...we hold that where, as 
here, the remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following:

1.  The veteran should be afforded a VA 
examination by a gastroenterologist.  In 
light of the unknown etiology of Crohn's 
disease, and the positive evidence of 
inservice medical problems, the 
specialist should render an opinion as to 
whether the current Crohn's disease is 
associated with symptomatology which 
began during the veteran's period of 
active service.  The examiner should 
state specifically whether the Crohn's 
disease as likely as not had its onset or 
was aggravated during active service, and 
give reasons and bases for his opinion.  
The October 1998 opinion of Dr. Ming is 
to be reviewed and addressed in the 
opinion.  The examiner is advised that 
invasive procedures may not be performed 
without the veteran's consent.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case.  The examiner 
must state whether the claims folder was 
reviewed.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


